 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    CHAD WAYNE HURN,

 9                                   Petitioner,            Case No. C19-1942-RAJ-MAT

10           v.
                                                            ORDER DENYING PETITIONER’S
11    RON HAYNES,                                           MOTION FOR APPOINTMENT OF
                                                            COUNSEL
12                                   Respondent.

13

14          This is a federal habeas action filed under 28 U.S.C. § 2254. This matter comes before the

15   Court at the present time on petitioner’s motion for appointment of counsel. Respondent has filed

16   a response opposing petitioner’s motion.       The Court, having reviewed petitioner’s motion,

17   respondent’s response, and the balance of the record, hereby finds and ORDERS as follows:

18          (1)     Petitioner’s motion for appointment of counsel (Dkt. 7) is DENIED. There is no

19   right to have counsel appointed in cases brought under § 2254 unless an evidentiary hearing is

20   required. See Terravona v. Kincheloe, 852 F.2d 424, 429 (9th Cir. 1988); Brown v. Vasquez, 952

21   F.2d 1164, 1168 (9th Cir. 1992); and, Rule 8(c) of the Rules Governing Section 2254 Cases in the

22   United States District Courts. However, the Court may exercise its discretion to appoint counsel

23   for a financially eligible individual where the “interests of justice so require.” 18 U.S.C. § 3006A.

     ORDER DENYING PETITIONER’S
     MOTION FOR APPOINTMENT OF
     COUNSEL - 1
 1          Petitioner asserts in his motion that appointment of counsel is necessary in this matter

 2   because there is video evidence relevant to some of his federal habeas claims which he is unable

 3   to obtain or view because of Washington Department of Corrections policies. (Dkt. 7 at 2.)

 4   According to petitioner, the video evidence was a part of an Office of Professional Accountability

 5   (“OPA”) investigation which was released to him pursuant to a settlement agreement in a Public

 6   Records Act lawsuit. (Id.) Petitioner claims that this video evidence, in combination with the

 7   OPA investigative report, would provide conclusive evidence substantiating his first four grounds

 8   for federal habeas relief. (Id.) Petitioner further asserts that counsel is necessary to investigate

 9   additional claims involving a jailhouse informant, claims which apparently have yet to be

10   presented to any court for consideration. (See id. at 2-3.)

11          Respondent argues in his response to petitioner’s motion that because he has yet to file an

12   answer to the petition and provide all necessary records as required by Rule 5 of the Rules

13   Governing Section 2254 Cases, it is unclear whether the evidence petitioner seeks will be

14   necessary to address his claims. (See Dkt. 10.) Respondent maintains that petitioner’s motion is

15   at best premature, and respondent urges the Court to deny the motion without prejudice to

16   petitioner renewing his request for counsel once the record is more complete. (See id.)

17          The Court concurs that until respondent has filed his answer to petitioner’s petition and has

18   submitted all relevant portions of the state court record, the Court will be unable to discern whether

19   appointment of counsel is warranted for purposes of obtaining and presenting the video evidence

20   cited by petitioner. To the extent petitioner seeks appointment of counsel to assist him in

21   investigating and developing additional claims, he has not demonstrated that the interests of justice

22   require such an appointment.

23          (2)     The Clerk shall direct copies of this Order to petitioner, to counsel for respondent,

     ORDER DENYING PETITIONER’S
     MOTION FOR APPOINTMENT OF
     COUNSEL - 2
 1   and to the Honorable Richard A. Jones.

 2          DATED this 20th day of February, 2020.

 3

 4                                                   A
                                                     Mary Alice Theiler
 5                                                   United States Magistrate Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DENYING PETITIONER’S
     MOTION FOR APPOINTMENT OF
     COUNSEL - 3
